Filed 1/25/22 In re B.M. CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


In re B.M. et al.,                                             B311615
Persons Coming Under the                                       (Los Angeles County
Juvenile Court Law.                                            Super. Ct.
                                                               No. 18CCJP06577C-D)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

SOPHIA M.,

         Defendant and Appellant.




     APPEAL from orders of the Superior Court of Los Angeles
County, Mary E. Kelly, Judge. Dismissed.
      Shep Zebberman for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                ______________________________



      On February 23, 2021, the juvenile court sustained a
Welfare and Institutions Code section 3001 petition regarding
B.M. (born 2008) and L.M. (born 2010) (collectively minors) and
granted the motion of defendant and appellant Sophia M.
(Sophia) to terminate her probate legal guardianship of minors.
On appeal, Sophia contends that (1) the court erred by
successively continuing the hearing until that date and (2) she
was provided ineffective assistance of counsel.
      Because we can provide no effective relief, we dismiss the
appeal as moot.
                        BACKGROUND
I. Probate Legal Guardianship
      Minors’ mother died in 2015. Sophia, a maternal relative,
was granted a probate legal guardianship of minors in 2017.
II. Section 300 Dependency Petition
      On October 8, 2019, the Los Angeles County Department of
Children and Family Services (DCFS) received a referral alleging
that Sophia physically abused minors. Minors were detained in
foster care on the same day.



1     All further statutory references are to the Welfare and
Institutions Code unless otherwise indicated.




                                2
      Two days later, on October 10, 2019, DCFS filed a
dependency petition seeking the juvenile court’s exercise of
jurisdiction over minors pursuant to section 300, subdivisions (a)
(serious physical harm) and (b)(1) (failure to protect). The
petition alleged that Sophia physically abused minors by striking
their heads and arms with hangers; told minors to give false
information to the investigating social worker; and left minors
alone without adult supervision for extended periods of time.
III. Detention Hearing
      At the detention hearing on October 15, 2019, the juvenile
court found that a prima facie showing had been made that
minors were persons described by section 300. The court
detained minors from Sophia and set the adjudication hearing for
December 19, 2019.
IV. Continuances of Adjudication Hearing
      On October 24, 2019, the matter was walked on to reset the
adjudication hearing, as the juvenile court would be dark on
December 19, 2019. The hearing was continued to January 9,
2020.
      On January 9, 2020, the juvenile court noted that “a due
diligence” had not been prepared and that the matter needed to
be continued. Sophia’s counsel stated that she would be
“submitting a motion very promptly in order to terminate the
probate legal guardianship[.]” Counsel therefore required a 60-
day continuance “for proper notice.” The court set the
adjudication hearing for March 9, 2020.
V. Motion to Terminate Probate Legal Guardianship
      Sophia filed a motion to terminate her probate legal
guardianship of minors on March 9, 2020. The motion argued
that the requested termination was in minors’ best interest




                                3
because “minors continue to make [their] allegations against
[Sophia] and currently express an unwillingness to return to the
home of [Sophia]. Furthermore, [Sophia] is unwilling to
receive . . . minors back into her home.”
VI. Further Continuances of Adjudication Hearing
      Sophia’s counsel of record was ill and not present at the
hearing on March 9, 2020, so another attorney stood in. The
stand-in attorney stated, “I’m just here for the day. I did not
have adequate time to prepare for this hearing. It is a bit of a
complicated matter. So I am asking for a continuance for [the
attorney of record] to be present.” The juvenile court continued
the adjudication hearing to March 25, 2020.
      On March 23, 2020, the juvenile court found good cause to
continue the adjudication hearing to April 21, 2020, “[b]ased on
current conditions, including, but not limited to, the spread of
Covid-19, the need for social distancing, and the state of
emergency having been declared by Governor Newsom, and
pursuant to the Administrative Order dated March 17, 2020[,]
issued by the Presiding Judge[.]” For the same reasons, on
April 14, 2020, the court continued the adjudication hearing to
October 26, 2020.
      For reasons unclear in the record, at some point the
adjudication hearing was moved to November 9, 2020. On
September 11, 2020, the hearing was moved to November 12,
2020.
      At the November 12, 2020, hearing, the juvenile court
noted that the motion to terminate the legal guardianship was
pending and that the court’s tentative decision was to sustain the
petition. Sophia’s counsel objected that Sophia had not received
notice. Counsel stated that Sophia requested that the




                                4
termination motion be continued. The court rescheduled the
hearing on Sophia’s termination motion and the adjudication
hearing to February 23, 2021.
VII. Adjudication Hearing
       The adjudication hearing took place on February 23, 2021.
       Sophia’s counsel requested that the juvenile court grant the
motion to terminate the probate legal guardianship but dismiss
the dependency petition. Counsel argued that Sophia denied the
physical abuse allegations, which were “remote in time.” Counsel
noted that Sophia had not had contact with minors and had “no
intent to reunify with the children as expressed with her motion
to dissolve the legal guardianship.”
       After entertaining oral argument by the various parties,
the juvenile court sustained the petition, declared minors
dependents of the court under section 300, and removed them
from Sophia’s custody. The court granted Sophia’s motion to
terminate the legal guardianship of minors and set the matter for
a section 366.26 hearing.
       This timely appeal ensued.
                          DISCUSSION
       Sophia raises two issues on appeal. First, she argues that
the juvenile court erred by successively continuing the
adjudication hearing beyond the time authorized under
section 352, subdivision (b).2 Second, she argues that she was


2     Section 352, subdivision (b), provides in relevant part:
“Notwithstanding any other law, if a minor has been removed
from the parents’ or guardians’ custody, a continuance shall not
be granted that would result in the dispositional hearing, held
pursuant to [s]ection 361, being completed longer than 60
days . . . after the hearing at which the minor was ordered




                                5
provided ineffective assistance of counsel when her attorney
requested a continuance of her motion to terminate the legal
guardianship. Sophia does not otherwise challenge the merits of
the court’s orders sustaining the dependency petition or granting
Sophia’s motion to terminate her legal guardianship of minors.
The sole remedy sought by Sophia is the reinstatement of her
legal guardianship.
       “In general, it is a court’s duty to decide ‘“‘actual
controversies by a judgment which can be carried into effect, and
not to give opinions upon moot questions or abstract propositions,
or to declare principles or rules of law which cannot affect the
matter in issue in the case before it.’”’ [Citation.] ‘[T]he critical
factor in considering whether a dependency appeal is moot is
whether the appellate court can provide any effective relief if it
finds reversible error.’ [Citation.]” (In re David B. (2017)
12 Cal.App.5th 633, 644 (David B.).) “When no effective relief
can be granted, an appeal is moot and will be dismissed.” (In re
Jessica K. (2000) 79 Cal.App.4th 1313, 1315 (Jessica K.).)
       Here, no effective relief can be offered to Sophia even if we
were to find reversible error. She obtained the relief she sought
below—termination of her probate legal guardianship of minors.
She does not argue that the termination itself was error; rather,
she challenges the amount of time it took. Reversing the order
granting Sophia’s own motion and reinstating the legal
guardianship is a nonsensical remedy for the purported error.

removed or detained, unless the court finds that there are
exceptional circumstances requiring a continuance. . . . The facts
supporting a continuance shall be entered upon the minutes of
the court. The court shall not grant continuances that would
cause the hearing pursuant to [s]ection 361 to be completed more
than six months after the hearing pursuant to [s]ection 319.”




                                 6
       As for sustaining the dependency petition, Sophia does not
contend that the juvenile court’s exercise of dependency
jurisdiction over minors was error and subject to reversal. We
cannot ascertain how reinstating Sophia’s legal guardianship—
the only remedy sought by Sophia on appeal—would provide
effective relief for any delay related to the adjudication of the
petition.
       Our inability to provide any effective relief to Sophia moots
her appeal and warrants dismissal. (David B., supra,
12 Cal.App.5th at p. 652; Jessica K., supra, 79 Cal.App.4th at
p. 1315.)
                           DISPOSITION
       The appeal is dismissed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                      _____________________, J.
                                      ASHMANN-GERST

We concur:



________________________, P. J.
LUI



________________________, J.
HOFFSTADT




                                  7